Citation Nr: 1022694	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation for residuals of left wrist 
surgery under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated at 30 percent for the 
period prior to November 24, 2003, and rated with a 30 
percent rating (for the back) and two 10 percent ratings, one 
each for radiculopathy of the right and left lower 
extremities, secondary to the lumbar spine disability.

3.  Entitlement to an effective date earlier than February 
26, 2003 for a total disability rating based on individual 
unemployability.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to 
January 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO).  Unless 
otherwise noted, the rating decisions were issued by the RO 
in Providence, Rhode Island.  

In July 2000, the RO denied a rating in excess of 10 percent 
for the lumbar spine disability.  In April 2003, the RO in 
Cleveland, Ohio, granted an increased rating of 30 percent 
for degenerative disc disease of the lumbar spine, effective 
in December 1999, the date of receipt of the claim for an 
increased rating.  In March 2006, the RO granted service 
connection and a 10 percent rating each for radiculopathy of 
the right and left lower extremities, secondary to the lumbar 
spine disability, effective November 24, 2003.  

In April 2003, the Cleveland RO denied benefits under 
38 U.S.C.A. § 1151 for a left wrist disability.  

In March 2005, the RO granted a total rating based on 
individual unemployability (TDIU), effective February 26, 
2003.  

In April 2008, the RO denied special monthly compensation 
based on a need for regular aid and attendance of another 
person.

In October 2008, the Board remanded the appeal for the RO to 
schedule a hearing before a decision review officer (DRO) 
because the Veteran requested an RO hearing and had not 
requested a hearing before the Board.  Nevertheless, the 
Veteran testified before the Board by videoconference from 
the RO in January 2009.  A transcript of the hearing is 
associated with the claims file.  Upon receipt of the claims 
file and transcript, the Board discovered the error in the 
form and level of hearing provided.  The RO attempted to 
contact the Veteran's representative to determine if the 
Veteran still desired a DRO hearing, or if the Board hearing 
satisfied his request.  Despite repeated requests, the 
representative did not reply or provide any guidance.  
Therefore, in April 2009, the Board remanded the claims for 
the RO to provide the Veteran with an opportunity for a 
hearing before a DRO.  

Upon further review, the claims file contains a transcript of 
a DRO hearing conducted in October 2007 on the issues of an 
increased rating for a lumbar spine disorder and entitlement 
to benefits under 38 U.S.C.A. § 1151 for a left wrist 
disorder.  A review of the substantive appeal filings shows 
that the Veteran requested a Board hearing on the wrist 
issue, and no hearings on the remaining issues.  However, in 
October 2008, the Veteran's representative referred to the 
entire docket and requested that the case be remanded to the 
RO for a local hearing before a DRO.  In a March 2010 
informal hearing presentation, the Veteran's representative 
noted the RO hearing in October 2007 and did not request an 
additional hearing.  The Board concludes that the Veteran has 
been provided adequate opportunity to present evidence at the 
RO and before the Board, both orally and in writing, and that 
there has been substantial compliance with hearing 
requirements of  38 C.F.R. § 20.700 (2009).    


Issues not addressed in this decision

In September 2008, the RO denied service connection for 
posttraumatic stress disorder, a bilateral knee disorder, and 
a bilateral ankle disorder.  The Veteran expressed timely 
disagreement, and the RO issued a statement of the case in 
January 2009.  However, the Veteran did not perfect a timely 
substantive appeal, and the September 2008 decision became 
final.  38 U.S.C.A. § 7105 (West 2002).  

The issues of increased ratings for the lumbar spine and 
associated radiculopathy, an earlier effective date for a 
TDIU, and special monthly compensation for aid and attendance 
are addressed in the REMAND section below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  
.

FINDING OF FACT

The Veteran did not incur an additional disability as a 
result of VA surgical treatment of a left wrist ganglion 
cyst.  Recurrence of the cyst was reasonably foreseeable and 
was not proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance on 
the part of the VA in furnishing the hospital care, medical 
or surgical treatment, or examination.  


CONCLUSION OF LAW

The criteria for compensation for a left wrist ganglion under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In February 2003, the RO provided an adequate notice relevant 
to the claim for compensation under 38 U.S.C.A. § 1151 for a 
disability of the left wrist.  The notices informed the 
Veteran of the criteria to substantiate the claim and the 
Veteran's and VA's respective responsibilities to obtain that 
evidence. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S Marine Corps with duties as a 
cook.  The Veteran contends that he incurred an additional 
disability of the left wrist as a result of surgery at a VA 
medical facility in January 2001.  

Effective for claims received on or after October 1, 1997, an 
additional disability is a qualifying disability for 
compensation if it was not the result of the veteran's 
willful misconduct, the disability was caused by VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the VA, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or was an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Service treatment records, VA outpatient treatment records, 
and private treatment records from several clinicians through 
December 2000 are silent for any left wrist symptoms.  

In December 2000, VA outpatient records show that the Veteran 
sought VA treatment for removal of a left volar wrist 
ganglion cyst.  The records do not contain a pre-surgical 
medical evaluation of the disorder.  Surgery was performed in 
January 2010.   A consent form is not of record.  The 
attending surgeon noted that the ganglion and several 
extensions were excised without complications.  The Veteran 
was released from the hospital after three hours.  Four days 
later, the Veteran reported experiencing only minor pain.  
Seven days later, a primary care physician noted the 
Veteran's reports of low back and knee pain but no symptoms 
related to the left wrist.  Two weeks after the surgery, the 
surgeon noted that the site was well healed and removed the 
sutures.  

In February 2001, one month after surgery, the Veteran sought 
treatment for redness, pain, and swelling of the left wrist.  
An examiner noted the Veteran's report that he had returned 
to work two days after the surgery.  The examiner noted that 
there was no fever and concluded that there was no infection.  
Five days later, the attending surgeon examined the Veteran's 
wrist, noting the swelling at the surgical site but no 
infection.  The surgeon ordered imaging studies and the use 
of a 24 hour per day splint that would permit light duty as a 
VA employee in the medical center's food service operation.  
Several days later, the Veteran sought mental health 
intervention for distress because he was placed back on full 
duty by his supervisor.  In March 2001, the surgeon again 
directed only light duty.  A magnetic resonance image 
reviewed by the surgeon and radiologists at VA and a private 
hospital showed no recurrence of the ganglion.  

In April 2001, there was no improvement in the symptoms. The 
Veteran sought treatment from a private surgeon who noted 
swelling and discomfort along the anterior aspect of the left 
wrist with some distal numbness along the scar of the 
previous surgery.  The surgeon diagnosed a one by one 
centimeter volar carpal ganglion with possible scarring of 
the palmar cutaneous branch of the median nerve and 
recommended a second surgical procedure.  The physician 
noted, "I have told [the Veteran] that I currently believe 
there are no issues related to problems form (sic) his 
previous doctors as I do not believe a recurrence of his 
volar carpal ganglion is medial (sic) negligence but is 
expected poor outcome with some surgeries for this problem.  
He understands and concurs."  Later the same month, the 
surgeon performed surgery at the same site, noting a 
recurrent ganglion and a very prominent and thickened but 
superficial radial artery that was part of the Veteran's 
prominence and pain.  The ganglion and the area of the 
thickened artery were excised and the wound closed without 
complications.  

In a follow-up appointment in May 2001, the private surgeon 
noted decreased pain, a well healed scar with no lump, and 
full digital motion with mild limitation of wrist motion.  
The surgeon noted that the Veteran participated in an 
aggressive rehabilitation program.  In June 2001, the Veteran 
reported feeling better with improved strength, a near full 
range of motion of the wrist, no numbness or tingling of the 
fingers.  The Veteran reported that he continued to work in 
his family's restaurant.  The surgeon noted that the surgery 
had an excellent outcome.  In a final examination in August 
2001, the surgeon noted the Veteran's inquiry regarding a 
malpractice issue.  The surgeon noted that there was no 
malpractice and that recurrence of a ganglion is common and 
expected in the course of treatment.  The surgical scars were 
fully healed.  The Veteran reported difficulty with twisting 
motions and driving but was able to lift a coffee pot and bag 
groceries.  The surgeon noted that the Veteran was able to 
return to full work duties with only a slight loss of grip 
strength on the left compared with grip strength on the 
right.  

VA outpatient records from 2001 through May 2008 are silent 
for any further symptoms of a left wrist disorder.  In a 
February 2005 statement, the Veteran noted that he continued 
to experience numbness and throbbing pain in his wrist and 
contended that he lost seven months of work and required a 
second surgical procedure as a result of the inexperience of 
the first VA surgeon.  

In July 2005, a VA physician noted a review of the claims 
file and summarized the medical history of examination and 
treatment of the left wrist ganglion by VA and private 
clinicians.  The physician noted that the Veteran experienced 
pain and tenderness at the site of the ganglion prior to 
treatment.  He noted that the VA treatment was proper and 
that the post-surgical magnetic resonance image obtained in 
March 2001 showed no recurrence at the time.  He noted that 
the ganglion did recur and that the second surgery performed 
by a private surgeon did include excision of an inflamed 
radial artery, tendons, and a recurrent ganglion.  He further 
noted that at the conclusion of the course of treatment, the 
Veteran had a normal range of wrist motion with slightly less 
grip strength than on the opposite side but could return to 
full employment duty.  The physician referred to a medical 
treatise in which the authors noted that 28 percent of all 
volar ganglions recurred in from one month to 12 years.  The 
physician concluded that the Veteran had essentially no 
disability at the end of treatment in August 2001 and that VA 
care was provided in a proper manner.    

In October 2007, the Veteran was afforded a hearing at the 
RO.  Although the Veteran acknowledged that his appeal 
included the issue of compensation for the left wrist, he did 
not provide testimony relevant to that disorder.  

In a January 2009 Board hearing, the Veteran stated that he 
was told by the VA surgeon that the first surgery would not 
likely be successful and that he had to end the procedure 
prematurely because of lack of time.  The Veteran stated that 
the surgeon told him to regain some strength and to come back 
so that a root beneath an artery could be extracted.  The 
Veteran referred to a third surgical procedure that is not of 
record.  The Veteran further testified that he currently did 
not have left wrist strength equal to that on the right and 
suspected nerve damage affecting his thumb.  

The Board concludes that compensation for a left wrist 
ganglion under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  Although the record does not contain a detailed 
description of the Veteran's pre-surgical wrist limitation 
and grip capacity, VA treatment records showed that he 
experienced pain at the site of the ganglion.  After the 
initial surgery, the Veteran returned to work after two days 
with only mild post-surgical discomfort for the first month.  
At that time, his symptoms of edema and discomfort returned, 
but imaging six weeks after surgery continued to show no 
recurrence of the ganglion.  Approximately three months after 
the first surgery, the private surgeon performed an excision 
of a portion of an artery and tendons in addition to a 
ganglion that the surgeon classified as a recurrence.  
Finally, in August 2001, the Veteran's final status was a 
fully functional wrist with only slightly less grip strength 
than on the unaffected side.   Therefore, the Board concludes 
that the Veteran did not experience an additional disability 
as a result of VA treatment because the VA surgery relieved 
his discomfort and allowed a return to limited work.  
Although the VA surgery did not completely correct the 
abnormality, the Veteran did not incur an additional 
disability in excess of that he experienced prior to surgery.   

Moreover, the Board places greatest probative weight on the 
opinion of the VA examiner in 2005 who cited a medical 
treatise and noted that wrist ganglions have a 28 percent 
rate of recurrence.  Therefore, the Board concludes that a 
recurrence of the Veteran's symptoms were a reasonably 
foreseeable event.  

Even if the Veteran's final, mild loss of grip strength were 
considered an additional disability, the Board places great 
probative weight on the opinion of the private surgeon in 
2001 and the VA physician in 2005 who both noted that there 
was no evidence to suggest that the proximate cause of the 
ganglion recurrence or ultimate slight loss of grip strength 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  The Board acknowledges the Veteran's report 
that the VA surgeon told him that the procedure was 
incomplete and would not likely be successful.  The Veteran 
is competent to report on conversations with his physician.  
However, the Board places less probative weight on his 
statements regarding the surgery because the surgical report 
did not indicate an incomplete procedure.  Rather, the 
procedure was noted to be uncomplicated and the Veteran 
returned to work promptly.  The post-surgical outpatient 
treatment notes do not show that examiners anticipated a 
recurrence.  The examiners obtained additional imaging to 
investigate the possibility and at that time found no 
indication of recurrence.   The Board concludes that the 
Veteran experienced a recurrence of the ganglion cyst after 
the VA treatment, that the VA treatment was not improper or 
the proximate cause of a residual slight loss of grip 
strength. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation for residuals of left wrist 
surgery under the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

The Veteran sustained a compound comminuted fracture of the 
right tibia and fibula in a motorcycle accident during 
service in 1976.  Service connection has been in effect for a 
right leg disability since the day after separation from 
service.  

In October 1982, the Veteran injured his back in an accident 
at work resulting in a herniated disc at L4-5.  The file 
contains medical evidence indicating that the service-
connected leg disability has contributed to, or 
"aggravated" the Veteran's low back disorder.

By way of an April 1998 decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
as secondary to aggravation from the service-connected 
fracture of the lower right leg.  The RO assessed the 
Veteran's entire low back disability at 20 percent disabling, 
but only attributed one-half of this back disability to 
aggravation from the service-connected right leg disorder.  
Accordingly, the RO awarded compensation for the back 
disorder in the amount of 10 percent.  In the April 1998 
decision, the RO made the following statement.  

Although veteran's low back 
symptomatology meets the requirements for 
a 20 % disability evaluation, 10% is 
deducted based on impairment attributable 
to non-service connected disability 
following the initial injuries at work.  
The increase in nonservice connected low 
back condition caused by aggravation from 
service connected right leg injury is 
service-connected at the 10 % evaluation 
level.  

When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
disorder, such disability shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The RO received the Veteran's claim for an increased rating 
for a lumbar spine disability in December 1999. 

Records of outpatient treatment from 2000 to 2003 showed that 
the Veteran experienced increased low back pain radiating to 
the lower extremities with limitation of spinal motion and 
reduction of mobility and function at work.  The Veteran also 
sustained a workplace lifting injury in June 2001.   

In an April 2003 statement of the case, the RO assessed the 
status of the Veterans low back disability and noted that a 
40 percent rating under diagnostic code 5295 was appropriate.  
The RO assigned a 30 percent rating, effective the date of 
receipt of the claim for an increased rating in December 
1999, again contemplating the degree of aggravation imposed 
by the service-connected right leg fracture separate from the 
residuals of workplace injuries.  

In a September 2004 VA examination for other disabilities, 
the examiner noted the Veteran's reports of five post-service 
low back injuries, the most recent in June 2002 while 
employed at a VA medical center.  

In June 2005, a VA nurse practitioner (NP) noted a review of 
the claims file and the Veteran's report of chronic severe 
back pain, decreased range of motion, and stiffness with 
flare-ups lasting three days.  The Veteran reported one or 
two emergency room visits in the past six months and near 
falls from electrical shock-like feelings in his back.  On 
examination, the NP noted tenderness on palpation but no 
spasms.  Range of motion was 45 degrees flexion, 20 degrees 
extension, 20 degrees bidirectional lateral flexion, and 10 
degrees bidirectional rotation, all limited by pain.  The 
combined range of motion was 125 degrees.  On repetition, 
flexion was reduced to 20 degrees with radiating pain to both 
legs.  X-rays showed disc space narrowing and degenerative 
changes at L4-5 and L5-S1.  

In May 2006, the RO granted service connection and a separate 
10 percent rating each for radiculopathy of the right and 
left legs, secondary to degenerative disc disease of the 
lumbar spine, effective November 24, 2003.  The Veteran has 
continued his appeal for an even higher rating than the 30 + 
10 +10 evaluation currently assigned for his service-
connected low back problems.

The claims file contains records of outpatient treatment from 
June 2005 to May 2008 that showed notations by clinicians of 
increased low back pain, the use of many types of narcotic 
and anti-inflammatory medications, spinal injections, and 
courses of physical therapy.  The Veteran also reported 
decreased sensation and function of his lower legs and use of 
a wheelchair for mobility.  The Veteran has not been afforded 
a comprehensive VA examination to assess the status of the 
disability of the lumbar spine and lower extremities since 
2005.  A new examination is indicated.  38 C.F.R. § 3.159 
(c).  Moreover, a medical opinion is necessary to 
differentiate (if at all possible), between the degree of low 
back and radiating disability that  is due to the Veteran's 
service-connected right leg disorder, and that portion of 
disability due to residuals of multiple workplace injuries.  

Prior to any examination, all outstanding records of 
pertinent treatment should be obtained and added to the 
claims file.  Specifically noted in this regard are records 
of on-going VA medical care since May 2008.

The Veteran has also claimed entitlement to special monthly 
compensation based on the need for aid and attendance.  The 
record does not contain a clear assessment of the Veteran's 
capacity for self care in the home nor does it identify his 
requirements for assistance of another person.  A VA 
examination for the factual need for aid and attendance is in 
order.  Id. 

As the issue of the effective date for the award of a total 
rating based on individual unemployability, this matter is 
intertwined with the ratings for the lumbar spine, and the 
Board will defer a decision on that issue pending further 
development.  

Accordingly, the case is REMANDED for the following action:

1.	Request all records of VA medical 
treatment since May 2008.  Associate 
any records received with the claims 
file.  

2.	Schedule the Veteran for VA orthopedic 
and neurological examination(s).  
Request that the examining 
physician(s) review the claims file 
and note the review in the examination 
report.  Request that the examiner(s): 

a.	provide a current assessment of 
severity of disability involving the 
Veteran's lumbar spine, associated 
bilateral radiculopathy, and any 
other related neurological deficits 
including the related loss of 
function and capacity for gainful 
employment; and, 

b.	provide an opinion, if medically 
ascertainable, that identifies the 
severity of disability caused by 
aggravation from the service-
connected leg disorder, and 
differentiates it from that 
disability which is due to residuals 
of workplace injuries.  If such 
differentiation is not possible, the 
examiner should so state.   

3.	Schedule the Veteran for a VA 
assessment of his need for aid and 
attendance of another person.  Request 
that the evaluator review the claims 
file including the identity of his 
several service-connected disabilities 
and note review of the claims file in 
the examination report.  Request that 
the evaluator determine the Veteran's 
actual requirements of personal 
assistance from others. Request that 
the evaluator consider such conditions 
as:  

*	inability of the Veteran to dress 
or undress himself or to keep 
himself ordinarily clean and 
presentable;
*	frequent need of adjustment of 
any special prosthetic or 
orthopedic appliances which by 
reason of the particular 
disability cannot be done without 
aid;
*	inability of the Veteran to feed 
himself through loss of 
coordination of upper extremities 
or through extreme weakness; 
*	inability to attend to the wants 
of nature; or
*	incapacity, physical or mental, 
which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers 
incident to his daily 
environment.  

3.   Review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Then, readjudicate the claims for 
increased rating, earlier effective date 
for TDIU, and for special monthly 
compensation for aid and attendance.  If 
the benefit sought remains denied, issue 
an appropriate supplemental statement of 
the case and provide the appellant and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purpose of this remand is to assist the appellant with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


